IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF                           : No. 140 EM 2017
PENNSYLVANIA,                             :
                                          :
                    Respondent            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
SAMMIE CAMPBELL,                          :
                                          :
                    Petitioner


                                      ORDER



PER CURIAM

      AND NOW, this 14th day of February, 2018, the Application to Exceed 9,000 Word

Count Limitation is DENIED. Counsel is DIRECTED to file a compliant Petition for

Allowance of Appeal within 30 days.